—_________Case_1:19-cr-10080-NMG__Document 546-6 Filed 09/03/19 Page 1of 3 __

From: Tim Brunold </O=EXCHANGELABS/OU=EXCHANGE ADMINISTRATIVE GROUP
(FY DIBOHF23SPDLT)/CN=RECIPIENTS/CN=909699F2DBD44EA7B6BE60B76723A129-
SCSH3QV6>

To: Donna Heinel

cc: Katharine Harrington

Sent: 2/9/2016 7:54:38 PM

Subject: Re: special interest to Pat Haden

Thanks Donna -- we will track these and give each one every consideration. In about
month, | should be able to give you a sense of what we'll be doing in each case.

Tim

Timothy E. Brunold
Dean of Admission
University of Southern California

executive assistant: Brenda Mallory (mallory@usc.edu)
(213) 740-6753

 

From: Donna Heinel

Sent: Tuesday, February 9, 2016 4:49 PM
To: Tim Brunold; Katharine Harrington
Subject: special interest to Pat Haden

Tim and Katharine,

Pat would like to forward on this list of recommendations for admission to USC. As always any consideration for
a Fall or Spring admission would be appreciated. Unfortunately for everyone in the athletic department, this will be
Pat’s last list as athletic director. Pat and | understand the job that you have to do. Appreciate your time and
consideration.

 

 

 

 

 

 

 

 

SEM YEAR SP RECOMMEND GPA SAT NOTES
ather
Fall Freshman | VIP Pat Haden 2.38 20 | SouthPark
118 on Tolfl,
upward trend,
Fall Freshman | VIP Pat Haden 3.28 118 | interview notes
Fall Transfer VIP Pat Haden 2.8 | *
 h
Fall Freshman | VIP Pat Haden 3.7 1770 | Ron Lane
‘AP
Fall Freshman | VIP Pat Haden 3.5 1920 | 5, Ron Lane
HES: for
Coliseum, VIP
Fall Freshman | VIP Pat Haden 3.54 18 | coded,
interview
Fall Freshman | VIP Pat Haden 3.9 32 | 11/20,coded
Fall Transfer VIP Pat Haden 4]* 4.0 in Fall term

 

 

 

 

 

 

 

 

 

 

USAO-VB-01197704
NMG Document 546-6| Filed 09/03/19 Pagé 2 of 3] interview
with Tim 10/9,

Fall Freshman | VIP Pat Haden 4.22 2210 | son

 

dad
well known
ortho surgeon
Interview
with Tim
Fall Freshman | VIP Pat Haden 2.88 28 | 11/12

 

 

Boca Rotan
Fall Freshman | VIP Pat Haden 3.78 2170 | Florida
Boca Rotan
Fall Freshman | VIP Pat Haden 3.55 29 | Florida
pledged 1
million,
interview
Fall Freshman | VIP Pat Haden 3.85 32 | wiTim
Interview
w/Tim-11/20-
parent rough
Fall Freshman | VIP Pat Haden 3.8 2020 | divorce
Personal
Fall Freshman | VIP Pat Haden 4.17 32 | Friend

 

 

 

 

 

nephew,
interview
Fall Freshman | VIP Pat Haden 3.91 24 | 11/20. Cinema
adopted 50%
american

Fall Freshman | VIP Pat Haden 3.7 28 | indian, singer
Fall grades 6
A’s and 1 B,
First

Fall Freshman | VIP Pat Haden 3.5 1800 —

daughter,
Associate's
President,

Fall Freshman | VIP Pat Haden 4.1 30 | coded by Kirk
Met with
Donna, Bishop
Gorman, took

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

APEX courses,
Fall Freshman | VIP Pat Haden 4.02 29 | sickness
grandson,
Interview
with Tim
Fall Freshman | VIP Pat Haden 3.4 1950 | 10/28
Father is MLB
owner,
Interview
Fall Freshman | VIP Pat Haden 3.55 29 | 11/13
fe
Fall Freshman | VIP Pat Haden 3.1 31 | grandson
Andy Barth
Fall Freshman | VIP Pat Haden 3.8 28 | priority
Fall Freshman | VIP Pat Haden 3.5 30 | AP 4
Massachusetts
Fall Freshman | VIP Pat Haden 4.05 31 i
Fall Freshman | VIP Pat Haden 4.2 33 _|_ Daughter

 

USAO-VB-01197705
MG [Document 546-6] Filed 09/03/19 Pagé 3 of 3] equestrian,

Ben Lau,
Fall Freshman | VIP Pat Haden 3.8 28 | coded
realtor in
Aspen, CO/ IB
Fall Freshman | VIP Pat Haden 4.2 32 | diploma
Personal
Fall Freshman | VIP Pat Haden 3.9 29 | Friend
interview
with Tim
Fall Freshman | VIP Pat Haden 4.1 31 | Brunold 11/13

Fall Freshman | VIP Pat Haden 3.6 1840 | grandson

Crossroads,
Kirk 12/10,
Fall Freshman | VIP Pat Haden 3.94 1880 | coded

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Donna C. Heinel Ed.D

Senior Associate Athletic Director/SWA
Associate Professor-Rossier School of Education
University of Southern California

CONFIDENTIALITY NOTICE: This communication and any documents, files, or previous e-mail messages
attached to it, constitute an electronic communication within the scope of the Electronic Communication Privacy
Act, 18 USCA 2510. This communication may contain non-public, confidential, or legally privileged information
intended for the sole use of the designated recipient(s). The unlawful interception, use, or disclosure of such
information is strictly prohibited under 18 USCA 2511 and any applicable laws.

USAO-VB-01197706
